 



EXHIBIT 10.2
SECOND AMENDMENT TO THE
ODYSSEY HEALTHCARE, INC.
2001 EQUITY-BASED COMPENSATION PLAN
     THIS SECOND AMENDMENT is made effective as of May 5, 2005 (the “Effective
Date”) by Odyssey Healthcare, Inc., a Delaware corporation (the “Company”).
WITNESSETH:
     WHEREAS, the Company sponsors the Odyssey Healthcare, Inc. 2001
Equity-Based Compensation Plan (the “Plan”) for the benefit of its eligible
employees and their beneficiaries;
     WHEREAS, pursuant to Section 10(c) of the Plan the Board of Directors of
the Company (the “Board”) may amend or alter the Plan without the consent of
stockholders or participants, provided that, any such amendment or alteration,
including any increase in any share limitation, shall be subject to the approval
of the Company’s stockholders not later than the annual meeting next following
such Board action if such stockholder approval is required by any federal or
state law or regulation or the rules of The NASDAQ Stock Market, and the Board
may otherwise, in its discretion, determine to submit other such changes to the
Plan to stockholders for approval; provided further that, without the consent of
an affected participant, no such Board action may materially and adversely
affect the rights of any participant under any previously granted and
outstanding award;
     WHEREAS, the Plan was recently amended to provide that upon a change in
control of the Company, the Committee shall fully accelerate the vesting
schedule associated with all awards and either require the mandatory surrender
of options for cash consideration or provide that the fully vested options shall
be exercisable for a given period and shall thereafter expire;
     WHEREAS, pursuant to the Plan as currently drafted the commencement of
certain tender offers constitutes a change in control for purposes of the Plan;
and
     WHEREAS, the Board believes that, in light of the automatic accelerated
vesting provision recently added to the Plan, it is in the best interest of the
Company to provide that the completion of certain tender offers as opposed to
the commencement of certain tender offers constitutes a change in control.
     NOW, THEREFORE, the Plan is hereby amended as follows:
     Section 2(g)(i) is hereby amended in its entirety, effective on the
Effective Date, to read as follows:
     (i) The agreement to acquire or the completion of a tender offer for
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act by any individual, entity or group (within the meaning of section
13(d)3 or 14(d)(2) of the Exchange Act)) (a “Person”), of 50% or more of either
(x) the then outstanding shares of Stock (the “Outstanding Stock”) or (y) the

1



--------------------------------------------------------------------------------



 



combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that for purposes of this
subsection (i), the following acquisitions shall not constitute a Change in
Control: (A) any acquisition directly from the Company, (B) any acquisition by
the Company, (C) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company or (D) any acquisition by any corporation pursuant to a transaction
which complies with clauses (A), (B) and (C) of paragraph (iii) below; or
     NOW, THEREFORE, be it further provided that, except as provided above, the
Plan shall continue to read in its current state.
     IN WITNESS WHEREOF, this Second Amendment has been executed by a duly
authorized officer of the Company as of the date set forth in the introductory
paragraph and effective as set forth herein.

              ODYSSEY HEALTHCARE, INC.     a Delaware corporation
 
       
 
  By:   /s/ Richard R. Burnham
 
       
 
       
 
  Name:   Richard R. Burnham
 
       
 
  Title:   President and Chief Executive Officer

2